Title: To James Madison from James T. Johnson, 20 March 1810 (Abstract)
From: Johnson, James T.
To: Madison, James


20 March 1810, Baltimore. Describes himself as an orphan placed under the guardianship of a “miserly ould uncle” who neglected his education and failed to curb his “idle propensityes.” The recent death of his uncle, however, has arrested his career of dissipation and rendered his future prospects “gloumy.” Requests appointment as a midshipman, as he desires to spend the rest of his days in the service of his country.
